DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on the 6th of January of 2021. The amendments in the filed response have been entered. 
Claims 1, 12 and 17-19 have been amended. 
Claims 2, 4-9 and 13 are confirmed to have been cancelled. 
Claims 1, 3, 10-12 and 14-20 are pending in the application and the status of the application is currently pending. 

Claim Interpretations
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification.
Claims 1, 12 and 19 are interpreted to recite the same embodiment. 
Claim 1 is interpreted to recite a secondary device, not the SST or ATM, able to execute the functions of the claimed invention outside of the SST or ATM. The secondary device processes the approval from an agent and transmits a second processing, by the SST, the action on the SST to complete processing of the transaction. 
Claim 12 is interpreted to recite an SST that processes the approval from the agent, sends a second request to a server in a financial network, and processing the transaction once the response from the server is received. 
Claim 19 is interpreted as an ATM processing the approval from the agent, sending a second request to a server in a financial network, and processing the transaction once the response from the server is received. 
Claims 12 and 19 recite the Self-Service Terminal (SST) and the Automated Teller Machine (ATM), as the same device. However, claim 1 does not recite an SST or an ATM as processing the response from an agent. This device is interpreted as a secondary device working in association with the SST or the ATM to complete the transaction. 

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claim 1 recites a method that executes the functions of the claimed invention. Although a method claim does not require the recitation of a machine, device or computer, it is clearer to specify the elements that would execute the functions in the method, especially where different devices are part of the claimed invention. The claim recites: processing, by the SST, the action on the SST. (last limitation in page mark 2). Under the broadest reasonable interpretation, it is possible for a secondary device to execute the limitations prior to the SST executing the processing. In order to clearly define the claimed invention, the method should be updated as: A method of an SST, the method comprising. 
Claim 19 recites multiple functions at a time that do not make clear how the process is executed. For example, the limitation reciting: request an approval of an agent for an action to be processed…, provide with the action transaction details for the transaction does not grammatically flow to describe the function executed. The limitation should be updated as: request an approval of an agent for an action to be processed…, wherein the request includes .  
Claim 19 further recites: receive a first approval for the action from the agent as a token over the local ATM network and identify a review performed by the agent associated with the first approval from the token and obtain a personal certificate of the agent. The limitation does not grammatically flow to execute all the actions sequentially but appear as executed at the same time. The limitation should be updated as: receive a first approval for the action from the agent as a token over the local ATM network, where the approval includes a review performed by the agent .
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, the claim recites an unclear limitation that makes it indefinite. Claim 12 shows an amendment that removes necessary elements. The claim recites the limitation: communicating, from the SST over a secure network by processing the existing secure financial network protocol communications using the existing network protocol, with the server . It is clear the limitation is directed to communicating the action with the token to a server for obtaining a second approval, where the limitation shows removing the descriptive limitation. 
The limitation should be updated as communicating, from the SST over a secure network by processing the existing secure financial network protocol communications using the existing network protocol, with the server , the action with the token to a server for obtaining a second approval. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Pending the claim corrections or amendments shown above, and upon further search and consideration, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious. However, any assertions of allowable subject matter are pending on amendments or corrections as stated in the action, shown above. 
Claim 12 would be allowable if rewritten or amended, as shown above, to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action as shown above.

Response to Arguments
Applicant’s arguments, filed 6th of January of 2021, with respect to the rejections under 35 USC 112 and 35 USC 103, have been fully considered.  
Regarding the rejection under 35 USC 112, the Applicant argues: Claims 1, 3, 10-12 and 14-18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In response: The amendments have overcome the 112 issues, thus the rejection has been withdrawn. However, a new rejection is presented above highlighting a 112 issue with the amendments.

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 1, 3, 10-12, 14-16 and 19-20 were rejected under 35 U.S.C. § 103 over Carlson (U.S. 2014/0143137; hereinafter “Carlson”) in view of Wankmueller (U.S. 2010/0088237; 
The Examiner asserts that use of the unused and extended field as recited in the previous provided version of the claims was to be given no patentable weight and was considered nonfunctional usage language.
As previously asserted, Applicant does not believe that the combination provides a mechanism by which an existing financial network can be extended without changing the existing protocol and communications for processing of the token.
In response: The assertions of the Examiner have been amended as the claims have been amended to recite the use of the unused and extended fields of an existing network protocol, because the ATM or SST is positively recited to use these fields to secure and transmit the token. This function has been determined to overcome the prior art of record as a non-obvious function of the ATM. 
The Applicant further argues: Applicant believes the above-noted claim amendments with respect to processing of the token and action with an existing network protocol and using existing secure financial network protocol communications in order to obtain transaction approval from a server for the transaction now sufficiently distinguishes over the combination and the recited language should be given proper patentable weight.
As such, Applicant respectfully requests that the rejections of record be withdrawn and that the claims in question be allowed. Applicant respectfully requests an indication of the same from the Examiner.
In response: The Examiner agrees the current claims as amended would overcome the current prior art of record, pending the correction of minor informalities and issues as recited in the action, shown above. 
The Applicant further argues: Claims 17-18 were rejected under 35 U.S.C. § 103 over Carlson in view of Wankmueller in view of Linehan in view of Dill in view of Forrest (U.S. 7350230; hereinafter “Forrest”). Based on the amendments and remarks presented above with the corresponding independent claims to these rejected dependent claims, Applicant believes that these rejected dependent claims are now in condition for allowance and respectfully requests an indication of the same from the learned Examiner.
In response: The Examiner agrees the prior art would be overcome by the amended independent claims, and Forrest, in combination with the prior art of record, would not include the teachings to support the rejection if combined with the prior art of record. This assertion is of course pending the corrections presented in the action, shown above. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/ERM/Examiner, Art Unit 3685

/STEVEN S KIM/Primary Examiner, Art Unit 3685